Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 3, 2020. 

Amendments
           Applicant's amendments, filed September 3, 2020, is acknowledged. Applicant has cancelled Claims 1-98, and added new claims, Claims 99-117.

Claim Objections
1. 	Claims 102 are objected to because of the following informalities: The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 
Instantly amended claim set twice enumerates Claim 102.
For the purposes of Restriction, then Examiner considers the second, misnumbered, Claim 102 to be Claim 103.

Appropriate correction is required. 

2. 	Claims 100-107 and 109-116 are objected to because of the following informalities:
The application fails to follow the standards or format for U.S. applications. 
The newly presented claims recited dependency upon cancelled claims.
It is suggested that the claim language be corrected so as to place the application in better form for examination. 
Appropriate correction is required. 

Claims 99, 102-104, 108, 112-114, and 117 are objected to because of the following informalities:
The TGF isoforms appear to have suffered typographical errors. 
Appropriate correction is required. 

Priority
This application is a 371 of PCT/US2018/031386 filed on May 7, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/502,974, filed on May 8, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

4. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 99-17 and 117, drawn to an isolated extracellular vesicle (EV) comprising transforming growth factor-beta (TGFbeta), or an isoform thereof, tethered to the membrane surface.
Group II, claim(s) 108-114, drawn to a method of isolating mesenchymal stromal cell (MSC)-derived extracellular vesicles (EV) having membrane-tethered TGFbeta (MSC-derived, membrane-tethered TGFbeta EV).
Group III, claim(s) 115-116, drawn to a composition for imaging cells or tissue, the composition comprising an extracellular vesicle (EV) containing an imaging agent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an extracellular vesicle comprising TGFbeta tethered to the membrane surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art. Mokarizadeh et al (Veterinary Res. Forum 3(4): 257-261, 2012; of record) taught isolated extracellular vesicles, to wit, exosomes comprising membrane-tethered (syn. membrane-bound) TGFbeta (e.g. pg 258, col. 1; pg 259, col. 2). Thus, Claims 99 and 117 do not contribute over the prior art. 
The special technical feature of Group II, not required by Groups I and III, is the step of quantifying the amount of MSC-derived, membrane-tethered TGFbeta.


5. 	This application contains claims directed to the following patentably distinct species in each of (i) and (ii) set forth below:
i) alternative immortalized cell species, as recited in Claims 100-101; and 
ii) alternative additional molecule, as recited in Claims 104-107. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from each of (i) and (ii) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 99, 108, 115 and 117 are respectively generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633